DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 4, 6-9, 12, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiguchi, US 8421957 (hereinafter “Sekiguchi”).
Regarding claims 3 and 12, Sekiguchi teaches A display device (Abstract), comprising: a backlight module (Abstract), wherein the backlight module comprises a circuit board (20), a side surface of the circuit board is provided with a plurality of light emitting elements (LEDs) spaced apart from each other, a light output surface of at least one of the light emitting elements is covered with a first encapsulation layer (26), and a side surface of the first encapsulation layer away from the at least one of the light emitting elements is a curved surface (Figure 14).

Regarding claims 6 and 15, wherein the backlight module further comprises a second encapsulation layer (1), the second encapsulation layer covers the side surface of the first encapsulation layer away from the light emitting elements, and a surface of the second encapsulation layer away from the side surface of the first encapsulation layer is a curved surface (Figure 14).
Regarding claims 7 and 16, wherein an outer contour of a second cross section of the second encapsulation layer comprises a first curve and a second curve, the second cross section is perpendicular to the surface of the circuit board, the first curve is disposed on a second ellipse, the second curve is disposed on a third ellipse, the second ellipse and the third ellipse do not coincide, a long axis of the second ellipse is perpendicular to the surface of the circuit board, and a long axis of the third ellipse is perpendicular to the surface of the circuit board (Figure 14).
Regarding claims 8 and 17, wherein the second ellipse and the third ellipse are symmetric about the long axis of the first ellipse, and a thickness of the outer contour of the second cross section is less than half a width of the outer contour of the second cross section (Figure 14).
Regarding claims 9 and 18, wherein an intersection of the first curve and the second curve is disposed on a side of an apex of the outer contour of the first cross section away from the circuit board, and a distance from the intersection of the first curve and the second curve to the apex of the outer contour of the first cross section is less than a half a length of the long axis of the first ellipse (Figure 14). 
				Allowable Subject Matter
Claims 1 and 2 are allowed.
s 5, 10, 11, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875